Name: Commission Regulation (EEC) No 2529/83 of 8 September 1983 amending Regulation (EEC) No 1725/79 on the rules for granting aid to skimmed milk processed into compound feedingstuffs and skimmed-milk powder intended in particular for feed for calves
 Type: Regulation
 Subject Matter: means of agricultural production;  processed agricultural produce;  agricultural activity;  food technology;  agricultural policy
 Date Published: nan

 No L 249/ 12 Official Journal of the European Communities 9 . 9 . 83 COMMISSION REGULATION (EEC) No 2529/83 of 8 September 1983 amending Regulation (EEC) No 1725/79 on the rules for granting aid to skimmed milk processed into compound feedingstuffs and skimmed-milk powder intended in particular for feed for calves THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1600/83 (2), and in particular Article 10 (3) thereof, Whereas experience gained in applying the provisions of Commission Regulation (EEC) No 1725/79 (3), as last amended by Regulation (EEC) No 852/83 (4), has shown that the denaturing method should be altered in order, first, to make the starch more suitable for consumption by certain animals and, secondly, to make the control measures more effective ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1725/79 is hereby amended as follows : 1 . In Article 2 ( 1 ), the text at (b) of method A is replaced by the following : '(b) two kilograms of starch or puffed starch,". 2 . In Article 2 ( 1 ), the text at (c) of method B is replaced by the following : '(c) two kilograms of starch or puffed starch,'. 3 . Point 2 (b) of paragraph C in Annex I is deleted. 4. Note (6) in Annex I is replaced by the following : '(6) This percentage may be determined either by laboratory analysis or by on-the-spot checks referred to in Article 2 (2).' Article 2 This Regulation shall enter into force on 15 September 1983 . However, at the request of the party concerned, the arrangements laid down by Regulation (EEC) No 1725/79 and applicable before the entry into force of this Regulation, shall continue to apply until 31 December 1983 . The request must reach the compe ­ tent body by 30 September 1983 at the latest . entirety and directly applicable in all MemberThis Regulation shall be binding in its States . Done at Brussels , 8 September 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 163, 22 . 6 . 1983 , p. 56 . (3) OJ No L 199, 7 . 8 . 1979, p. 1 . (4) OJ No L 93 , 13 . 4 . 1983, p. 8 .